The action is one to reform a land contract, by which plaintiff agreed to sell certain real estate to the defendant William B. Gregg. The price named in the contract was $1,800, of which amount $300 was paid in cash and the balance was to be paid in monthly installments of "twenty or more dollars per month." Shortly after the execution of this contract the interest of William B. Gregg was sold and assigned to the defendant Moses G. Bloch.
The plaintiff claims that the agreement for the sale was that the deferred payments should draw interest at 6 per cent., payable monthly. All of the original parties to the contract agree that a mistake was made in drawing the same by omitting the *Page 265 
provision for interest, and no doubt exists that the contract can be reformed as against Mr. Gregg, who was the purchaser.
It is insisted, however, that Moses G. Bloch is an innocent purchaser of the contract for value, having no knowledge of any agreement that it was to draw interest. Mr. Bloch is a man of wide experience in real estate transactions of this character, and he testifies that he is familiar with the printed portions of land contracts of this kind and knows what they contain. It certainly must challenge the attention of one familiar with the custom by which real estate is sold under contract that this contract was to run between 6 and 7 years without the payment of interest; and that would be the length of time it would take to pay out the contract at $20 per month, if no interest were figured.
The printed part of the contract contains a provision that if any installment, "or the interest accrued thereon," should not be paid when due, then all of the installments should become due. The printed portions also provide that the purchaser shall "pay the full purchase money aforesaid, with interest." In view of these provisions regarding interest and known to the assignee, we must conclude that he is not entitled to the protection afforded a bona fide purchaser for value without notice. 23 Ruling Case Law, 338.
A decree will be entered granting the reformation as prayed for.
Decree for plaintiff.
WILLIAMS and YOUNG, JJ., concur. *Page 266